Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation device, model creation unitm propagation calculation unit and display unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP 2015-115648A, IDS submitted on 5/19/2021, with English translation via Espacenet, hereinafter Masaki) in view of HAMABE (US 2020/0412464).  
Masaki discloses a radio operation management system supporting operation management of a radio communication system including a base station and a terminal (see Paragraphs 1, 4, “a radio wave propagation environment evaluation system and a radio wave propagation environment evaluation”, “electromagnetic wave propagation simulation using a three-dimensional model”, and Par. 6-8, “a movable robot; and an operation calculation device capable of wirelessly communicating with the robot, wherein the robot is a distance measuring device for acquiring three-dimensional data around the robot. A robot radio communication unit that transmits the three-dimensional data to the operation computing device and receives an operation instruction from the operator received by the operation computing device”. Note that the movable robot is equivalent to terminal and the operation computing device is equivalent to the base station. The “radio wave propagation environment evaluation system”, as described in paragraph 8, is equivalent to the radio operation management system ), the radio operation management system comprising 
a calculator including: a calculation device; and a storage device capable of being accessed by the calculation device, the calculation device executing predetermined calculation processing to implement functional units (Par. 8, “an operation calculation device capable of wirelessly communicating with the robot, wherein the robot is a distance measuring device for acquiring three-dimensional data around the robot”, “The operation arithmetic device includes an operation input unit that receives the operation instruction, an operation arithmetic device wireless communication unit that transmits the operation instruction to the robot, and 
receives the three-dimensional data from the robot,” note that the calculation device is equivalent to operation arithmetic device.  Further, it is implicit that such a calculation device needs to communicate with a storage in order to perform the calculations): including a model creation unit that creates a three-dimensional model corresponding to an environment of a radio communication area 
(Par. 8, “a three-dimensional structure diagram creating unit”, “Creating a three-dimensional structural diagram showing a three-dimensional structure around the robot based on the three-dimensional data acquired at the first position of Radio wave propagation environment evaluation system”. Note that the “model creating unit=three- dimensional structure diagram creating unit, and a radio wave propagation analysis unit for performing a radio wave propagation simulation in a first position of the robot using the three-dimensional structure diagram); 
a propagation calculation unit that calculates, using the three-dimensional model, radio wave propagation
and a display unit that presents the environment, based on the radio wave propagation evaluation calculated (Par. 12, 19, and 53, “display unit”, “The radio wave intensity numerical value display 403 is read from the radio wave propagation analysis result storage unit 22 b and displayed. As shown in the radio wave strength legend 404, the radio wave strength numerical value display 403 indicates that the larger the number, the stronger the received electric field strength”. Par. 33, “the current reception intensity of the robot is displayed on the console”). 
	Masaki is not relied on for calculating radio wave propagation
HAMABE disclose a propagation calculation unit that calculates, using the three-dimensional model, radio wave propagation (Par. 93, “The radio wave environment display device 100 calculates a radio wave attenuation amount within a range of a predetermined angle (for example, 1°) from the transmission point D0, at a position (that is, an observation point) away from the transmission point D0”. Par. 128, “The radio wave environment display device 100 according to the modification of Embodiment 2 displays the average value of the strength of the reception power in the region RG1 having the same area on the display 6 by using, for example, a three-dimensional sphere MG1 painted in red, as shown on the right side of FIG. 18”); and a display unit that presents an influence of the change in the environment, based on the radio wave propagation evaluation calculated (FIG. 1, Par. 34, “radio wave environment display device 100 as an example of a radio wave environment analysis device uses analysis basic data 7b related to an area in which a transmission point (for example, the wireless transmitter) is arranged to analyzed a radio wave environment (in other words, simulate a radio wave environment in a case where radio waves transmitted from a transmission point is received at respective points in the area)”, “display device 100 displays analysis result data (for example, a reception power distribution diagram indicating what kind of reception power the radio waves transmitted from the transmission point are received at respective points in the area) of the analysis”. Par. 41, “the analysis basic data 7b includes, for example, data of a map or layout in the area, scattering body data in which a type (for example, a material) of a scattering body (that is, an obstacle that blocks progress of the radio waves) in the area are associated with a material constant (for example, a radio wave attenuation amount) corresponding to the type, and various data or information such as an arrangement position of the wireless transmitter in the area”. Par. 93, “location of the wireless transmitter at a position of the area of the map MP1 (that is, a transmission point D0)”, Par. 95,“ a metal body MT1 and a wood WD2 are arranged on a virtual straight line from the transmission point D0 toward the position RR1”. Note that influence of change in the environment, e.g., change of position   from RR1 or RRR2 is evaluated and radio wave propagation is calculated based on the change, and display device 100 displays such analysis data).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Masaki by incorporating the teachings of Hamabe so that radio wave propagation map would include all the areas that the radio signal intensities are detected and therefore allow a strong signal areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1, wherein the propagation calculation unit selects a radio wave propagation path, of radio wave propagation paths from the base station to the terminal, involving a large received signal intensity at the terminal and passing through a region involving the change in the environment, and calculates the radio wave propagation evaluation for the radio wave propagation path selected (Hamabe, Par. 33, “a radio wave environment refers to reception quality at a point in an area calculated in an analysis (simulation) performed by the radio wave environment display device when radio waves are transmitted (radiated) from a wireless transmitter arranged in a transmission point (with reference to below). The reception quality includes, for example, reception power (in other words, reception electric field strength) and an arrival direction”. Par. 44, “The radio wave environment display device 100 according to Embodiment 1 can calculate, based on the analysis basic data 7b, the reception power and arrival directions of radio waves at respective points in the area (for example, a plurality of points”. Par. 119, “selected flow line PTH2”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Masaki by incorporating the teachings of Hamabe so that radio wave propagation map would include all the areas that the radio signal intensities are detected and therefore allow a strong signal areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1, wherein the propagation calculation unit selects a radio wave propagation path including a straight line between the base station and the terminal passing through a region involving the change in the environment, and calculates the radio wave propagation evaluation for the radio wave propagation path selected (Hamabe, Par. 113, “display device 100 selects a region that is a part of the area, extracts partial radio wave environment data corresponding to the selected part, and outputs predetermined radio wave environment distribution data based on the extracted partial radio wave environment data on the display”. Par. 119, “selecting the flow line PTH2 from the start point G3 to the end point G4 and a time zone desired to be observed using the mouse 5, the radio wave environment display device 100 extracts an analysis result (for example, an example of partial radio wave environment distribution data) at a point within the selected flow line”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Masaki by incorporating the teachings of Hamabe so that radio wave propagation map would include all the areas that the radio signal intensities are detected and therefore allow a strong signal areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1, wherein the display unit presents a change in a radio wave reception status of a terminal affected by the change in the environment (Hamabe, FIG. 1, Par. 34, “radio wave environment display device 100 as an example of a radio wave environment analysis device uses analysis basic data 7b related to an area in which a transmission point (for example, the wireless transmitter) is arranged to analyzed a radio wave environment (in other words, simulate a radio wave environment in a case where radio waves transmitted from a transmission point is received at respective points in the area)”, “display device 100 displays analysis result data (for example, a reception power distribution diagram indicating what kind of reception power the radio waves transmitted from the transmission point are received at respective points in the area) of the analysis”. Par. 41, “the analysis basic data 7b includes, for example, data of a map or layout in the area, scattering body data in which a type (for example, a material) of a scattering body (that is, an obstacle that blocks progress of the radio waves) in the area are associated with a material constant (for example, a radio wave attenuation amount) corresponding to the type, and various data or information such as an arrangement position of the wireless transmitter in the area”. Par. 93, “location of the wireless transmitter at a position of the area of the map MP1 (that is, a transmission point D0)”, Par. 95,“ a metal body MT1 and a wood WD2 are arranged on a virtual straight line from the transmission point D0 toward the position RR1”. Note that influence of change in the environment, e.g., change of position   from RR1 or RRR2 is evaluated and radio wave propagation is calculated based on the change, and display device 100 displays such analysis data).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Masaki by incorporating the teachings of Hamabe so that radio wave propagation map would include all the areas that the radio signal intensities are detected and therefore allow a strong signal zone. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1, wherein the propagation calculation unit calculates an alternative position candidate of a terminal affected by the change in the environment, and the display unit presents the alternative position candidate calculated (Masaki, Par. 72, “When the robot 110 at the position 204 is moved to the position 202 in the insensitive area 211 by control from the console 20 and the wireless communication from the console 20 is interrupted, the radio wave propagation analysis result storage unit 112a of the robot 110 is stored. Based on the radio wave propagation analysis result, for example, the robot moves autonomously to a position 205 where the radio wave condition with the console 20 is good, that is, without based on an instruction from the console 20”).

Claims 8-12 recite features analogous to the features of claims 1-5 respectively, except that claims 1-5 are directed to a system with elements performing steps, while claims 8-12 are method claims the include steps of performing the steps of claim 1-5. Thus, claims 8-12 are rejected for the same reasons as set forth above.
Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP 2015-115648A, IDS submitted on 5/19/2021, with English translation via Espacenet, hereinafter Masaki) in view of HAMABE (US 2020/0412464) and further in view of well-known prior art (MPEP 2144.03). 
Referring to claims 6 and 13, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1 and 8. The combination further teaches  wherein the propagation calculation unit instructs a radio communication system to switch a path to be connected with a terminal affected by the change in the environment (Masaki, Par. 72, “When the robot 110 at the position 204 is moved to the position 202 in the insensitive area 211 by control from the console 20 and the wireless communication from the console 20 is interrupted, the radio wave propagation analysis result storage unit 112a of the robot 110 is stored. Based on the radio wave propagation analysis result, for example, the robot moves autonomously to a position 205 where the radio wave condition with the console 20 is good, that is, without based on an instruction from the console 20”).
However, the combination is not relied on for the propagation calculation unit instructs a radio communication system to switch a base station to be connected with a terminal affected by the change in the environment.
The examiner takes official notice of the fact that it is well known in the art to switch base stations (or handoff to another base station) when signals get weak with an existing base station.  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the system to include the additional step of switching the base station in order to keep a strong channel connected. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claims 7 and 14, the combination of Masaki/Hamabe discloses the radio operation management system according to claim 1. However, the combination is not relied on for comparing a propagation evaluation result for a three-dimensional model at a time point when a failure has occurred in radio communications with a status of a failure that has actually occurred, to identify a change in the environment that has caused occurrence of the failure, and the display unit presents the change in the environment identified.
The examiner takes official notice of the fact that it is well known in the art to look for the cause of radio failure and comparing propagation evaluation result for a three-dimensional model at a time point when a failure has occurred in radio communications with a status of a failure that has actually occurred, to identify a change in the environment that has caused occurrence of the failure, and the display unit presents the change in the environment identified.  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the system to include the additional step of comparing the propagation evaluation result when a failure has occurred in radio communications with a status of a failure that has actually occurred, for the purpose of identify problems and causes that caused the change in the failure, and therefore allow suggestion to the improve the environment and avoid failures in the future. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Prior art cited but not relied upon:
 	Aoyama (8718022), Zappala (US 20020127993), Nelson (US 20040038687) and Wingrowicz (US 20040203717) each disclose detecting radio link and/or handover failure and switching base station in order to keep the connection intact, and identifying problems and causes that caused a change in a failure, and therefore allow suggestion to the improve the environment and avoid failures in the future
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/FRED A CASCA/Primary Examiner, Art Unit 2644